Petition for Writ of Mandamus Denied and Majority and Concurring Opinions
filed June 6, 2019.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00267-CV



      IN RE KOSMOS ENERGY SAO TOME AND PRINCIPE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               157th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-71987

                             MAJORITY OPINION

      On March 28, 2019, relator Kosmos Energy Sao Tome and Principe filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(Supp.); see also Tex. R. App. P. 52. In the petition, relator asks this court to compel
the Honorable Tanya Garrison, presiding judge of the 157th District Court of Harris
County, to vacate the part of her March 4, 2019 order denying relator’s motion to
quash the deposition of Andrew Inglis and requiring relator to produce Mr. Inglis
for deposition.

      To obtain mandamus relief, a relator must show that the trial court clearly
abused its discretion. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)
(orig. proceeding); In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding)
(per curiam). Relator has not shown that the trial court clearly abused its discretion.
We therefore deny relator’s petition for writ of mandamus.




                                 /s/    Ken Wise
                                        Justice


Panel consists of Chief Justice Frost and Justices Wise and Zimmerer. (Frost, C.J.,
concurring).




                                          2